Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Applicant’s election of claims 1-8 in the reply filed on 1/19/21 is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Election was made without traverse in the reply filed on 1/19/21.
Claim Rejections - 35 USC § 112

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 5 and 8 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 5 and 8 recite the limitation "boundary wall" and it is unclear what exactly is meant by boundary wall here because the Specification shows no such walls in Figs 21 & 22a-22h and does not mention them in the related discussion on pg 32 ln 32 to pg 33 ln 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(b) as being anticipated by Pomerantz et al (US 5263130, already of record).
For claim 1, Pomerantz et al teach a system for additive manufacturing, comprising: a container for holding a photosensitive medium adapted to change states upon exposure to a light source; an optical imaging system, configured to move above the container holding the photosensitive medium, and having the light source (Figs 1A & 19, col 6 lns 17-24 and col 16 lns 18-31); and a control system configured to: slice a digital model of a three-dimensional object into a slice having a cross section (col 7 lns 1-9); generate a build cross section by filling a two-dimensional image with one or more copies of the cross section (col 6 lns 29-32); add to the build cross section a conformal lattice to fill space in the build cross section around the one or more copies of the cross section (Fig. 9 – element 396, col 12 lns 33-37); and control movement of the optical imaging system above the container to cure a portion of the photosensitive medium corresponding to the build cross section to produce a layer of a three-dimensional object (Fig. 1A, col 6 lns 17-24).

For claims 4-5, Pomerantz et al teach the control system is further configured to add to the build cross section a tank wall (Fig. 9 – element 394) to a perimeter of the two-dimensional image; which would also be adding to the build cross section a boundary wall spaced around the copy of the cross section.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pomerantz et al (US 5263130, already of record).
Pomerantz et al teach the invention as discussed above, including the two-dimensional image which would have a predetermined size corresponding to a size of the container (Figs 1A & 1B, col 6 lns 17-24 and lns 46-53).
Though Pomerantz et al do not teach the control system is configured to: generate the build cross section by filling the two-dimensional image having the predetermined size with a plurality of copies of the cross section; and add to the build cross section by adding to the build cross section a conformal lattice to fill space in the build cross section between the plurality of copies of the cross section, one having ordinary skill in the art would recognize this limitation as nothing more than the duplication of parts for a multiple effect and could seek the benefit of using a plurality of copies to increase manufacturing productivity.  Please see In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960) and MPEP 2144.04 VI(B) for further details.
Claims 3 and 7-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pomerantz et al (US 5263130, already of record) in view of Kritchman (US 7604768, already of record).
Pomerantz et al teach the invention as discussed above.
Pomerantz et al do not teach the control system is further configured to add, to the build cross section, a break line in the conformal lattice; to add to the build cross 
However, in a related field of endeavor pertaining to methods for helping to improve the quality of printed three-dimensional objects, Kritchman teaches adding to the build cross section a break line in the conformal lattice (Fig. 4C, col 22 lns 26-38). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kritchman with those of Pomerantz et al by having the control system configured to add to the build cross section a break line in the conformal lattice in order to provide a line of separation as suggested by Kritchman (col 22 lns 37-38) that would enable easy release of the support construction/s from the object.  Also, one having ordinary skill in the art would recognize the limitations of adding to the build cross section a plurality of break lines between the plurality of copies of the cross section; and adding to the build cross section a plurality of boundary walls spaced around the plurality of copies of the cross section, wherein the conformal lattice spans between the plurality of boundary walls; as nothing more than the duplication of parts for a multiple effect and could seek the benefit of using a plurality of copies having such associated structures to increase manufacturing productivity.  Please see In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960) and MPEP 2144.04 VI(B) for further details.
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743